DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
 Response to Arguments
Applicant’s amendments and associated arguments filed 8/17/2022 with respect to the previous 102(a)(1) rejections in view of Ackermann have been fully considered and are persuasive.  The 102(a)(1) rejections in view of Ackermann have been withdrawn. 
Applicant's arguments filed 8/17/2022 with respect to the 102(a)(1) rejections in view of Franke have been fully considered but they are not persuasive. The applicant argues that Franke does not disclose an “implantable housing comprising a main portion, a first projection and a second projection.” The Examiner respectfully disagrees. 
The claim defines that the implantable housing comprises a main portion, a first projection and a second projection. Franke discloses a housing with a main portion 402 and first projection 406 and second projection 408. Furthermore, figure 13A clearly shows the projections implanted in the nostril of a patient. Since the projections are part of the housing as claimed, Franke discloses an implantable housing.
Even if the claims required the main portion of the housing to be implantable, the Examiner maintains that Franke would read on this as well. The claims merely require a housing that is “able to be implanted” and none of the claims require the housing to actually be implanted, or to function properly while being implanted. Clearly, if one desired to do so, they could implant the entire housing of Franke. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The 102(a)(1) rejections of claims 1, 3, 4, 13, 14 and 16 in view of Franke are still considered proper.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 4, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franke et al. (US 2017/0312521, hereinafter Franke).
Regarding claims 1, 3, 4, 13, 14 and 16, Franke discloses an implantable medical device (IMD) 400 as seen in figures 4A-4E and 13A. The IMD includes a housing comprising a main portion 402 and rigid first and second projections 406 and 408 extending straight out from the main portion such that a nerve can be placed between them, if so desired by a user. Figure 13A clearly shows the projections implanted in the nostril of a patient. Since the projections are part of the housing as claimed, Franke discloses an implantable housing. Alternatively, even if the claims required the main portion of the housing to be implantable, the Examiner maintains that Franke would read on this as well. The claims merely require a housing that is “able to be implanted” and none of the claims require the housing to actually be implanted, or to function properly while being implanted. Clearly, if one desired to do so, they could implant the entire housing of Franke. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
  A cross-sectional dimension of the main portion is larger than a cross-sectional dimension of the projections and wherein the length of the projections are shorter than the length of the main portion (see figures 4A-4E). The projections are functionally and structurally equivalent to the claimed projections as they house an electrical connector, just as the projections of the applicant’s invention do, to connect to first and second electrodes 410 and 412 carried by the first and second projections, respectively (see figure 4D and par. 0042). The electrodes are configured to deliver neural electrical stimulation generated by stimulation circuitry 536 housed in the main portion of the housing (Figure 5, par. 0039 and 0080). The stimulation circuitry can be controlled by processing circuitry 532 that is also disposed in the main portion of the housing (par. 0039). 
Regarding claim 11, Franke discloses fixation structures that retain the device at a target location (par. 0043-0044). 
Regarding claim 12, the claim requires that the housing “comprises” a volume from 1cc-2cc. Clearly, the housing of Franke is larger than that, and thus includes a volume of 1cc-2cc, as well as additional volume. The claims do not recite a maximum volume of the housing, merely that the housing “comprises” (i.e., includes) a colume of 1cc-2cc.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 9 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Franke in view Ackermann et al. (US 9,821,159, hereinafter Ackermann).
Regarding claims 8, 9, 19 and 20, Franke, as described above, discloses the applicant’s basic invention, including a stimulation device with a rechargeable battery in the main portion of the housing that is recharged by an external device 900 (par. 0050). However, Franke is silent as to exactly how the battery is recharged. Attention is directed to the Ackermann reference, also discloses a stimulation device with electrodes on projections extending from a main portion of the housing (see figure 7E) and thus is analogous art with Franke. Franke further discloses a secondary coil to receive power from an external primary coil, a rechargeable power source and charging circuitry to control charging of the rechargeable power source (Col. 4, lines 57-67, Col. 5, lines 23-28, Col. 24, lines 23-38). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date that a known system and method for recharging a rechargeable battery in a stimulation device would include a secondary coil to receive power from an external primary coil, a rechargeable power source and charging circuitry to control charging of the rechargeable power source, as taught by Ackermann. 
Regarding claim 21, if one desired to do so, they could implant/insert the entire housing of Franke into a patient in a single step (e.g., cut an incision in the skin and place the entire device into the body). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Franke and Ackermann in view of Goedeke (US 6,167,312).
Franke, as modified, discloses the applicant’s basic invention, but is silent as to including the secondary coil in an appendage extending from the main housing. Goedeke also discloses a nerve stimulator, and thus is analogous art with Franke and Ackermann (Col. 6, lines 45-50 and Col. 7, lines 20-25). Goedeke discloses a secondary coil 202 disposed in a projection from the main housing 102 (Col. 6, line 33-Col. 7, line 27). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Franke to include the appendage with the secondary coil as taught by Goedeke in order to optimize the size of the coil in conjunction with the center frequency of the transceiver signal (Col. 6, lines 33-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 



Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792